Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-2, 7-11 and 14-17 are currently pending. 
Claim(s) 1 has been amended.
Claim(s) 11 and 14-17 have been withdrawn. 
Claim(s) 3-6, 12-13 and 18-19 have been canceled. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0182432, Yoda et al. in view of US 4,210,462, Tourneux and CN 203984350, Yang et al. 
Regarding claims 1 and 7-8
Yoda teaches photovoltaic module (1) [Fig. 9 and paragraph 0079], comprising: 
a front glass plate (11) [Fig. 9, paragraphs 0054 and 0079], 

the photovoltaic module (1) further comprises a support structure (13a-13d) [Fig. 9, paragraphs 0055-0056], wherein the front glass plate (11) is supported on the support structure (13a-13d) [Fig. 9, paragraphs 0055-0056], such that the front glass plate (11) is separated from the adhesive layer (25) in a determined distance so as to form the hollow layer (14) [Fig. 9, paragraphs 0055-0056, 0064 and 0079];
the photovoltaic module (1) further comprises a second back plate (12) provided at a bottom side of the first back plate (24) [Fig. 9 and paragraph 0079], and the support structure (13a-13d) is supported on the second back plate (12) and the support structure (13a-13d) directly contacts with the second back plate (12) [Fig. 9, paragraphs 0055-0056, 0064 and 0079], the second back plate (12) is attached below the first back plate (24) [Fig. 9], and the support structure (13a-13d) surrounds an outside of the first back plate (24) [Fig. 9].
Yoda does not teach adhering the second back plater below the first back plate by using an adhesive.  However, said limitation is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 
	As further clarification, Tourneux is cited below.
Tourneux teaches a photovoltaic module comprising a sealed cell layer wherein  adhering a second back plate (15) to a first back plate (38) using an adhesive (39d) [Fig. 3, Col. 1, lines 55-59, Col. 2, lines 17-39, Col. 4, lines 3-7 and Col. 5, lines 28-53]
Yoda and Tourneux are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adhere the second back plate to the first back plate of Yoda via an adhesive because such an effective in binding together the back plates of the laminated assembly [Tourneux, Fig. 3, Col. 1, lines 55-59, Col. 2, lines 17-39, Col. 4, lines 3-7 and Col. 5, lines 28-53].
It is noted that the above combination necessarily results in the support structure also surrounding the adhesive.
Modified Yoda does not teach the second back plate being a thermal collecting plate (instant claim 1), a thermal collecting assembly, wherein the photovoltaic module is covered with the thermal collecting assembly at a bottom part and a side part, wherein the thermal collecting assembly comprises a heat exchanger contacting with the second plate, and a thermal insulation layer for realizing a covering function at a bottom part and a side part.
Yang teaches an integrated photovoltaic/photo-thermal module (photovoltaic photo-thermal component) [Abstract and Fig. 2] comprising a cell sheet (battery sheet 5), wherein a thermal collecting plate (corresponding to thermally conductive glass 6) is installed at the back side of the cell sheet (5) [Fig. 2, Abstract and Pages 2 and 4], the 
The thermal collecting plate, and corresponding components (e.g., thermal collection assembly) enabling the module to simultaneously convert solar energy into electrical energy and thermal energy by using the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Pages 2-3].
Modified Yoda and Yang are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the second back plate of modified Yoda with a heat conductive glass comprising a thermal collecting assembly positioned at the bottom of the module, as in Yang, in order to use the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Yang, Pages 2-3].
Regarding claim 2

Yang teaches that filling the hollow layer with nitrogen provides a good thermal insulation effect and also reduces the oxidation process of component packaging materials [paragraph 0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow layer of Yoda to be filled with nitrogen because such provides a good thermal insulation effect and also reduces the oxidation process of component packaging materials [Yang, paragraph 0011].
Regarding claim 9
Modified Yoda teaches the integrated photovoltaic/photo-thermal module as set forth above, further comprising:
a frame (frame 7 is provided protect the module, facilitate installation and transportation) [Yang, Fig. 2, Pages 2 and 4], wherein the frame (7) is used for covering an outer side of the thermal insulation material (10) [Yang, Fig. 2, Pages 2 and 4].
Regarding claim 10
Modified Yoda teaches the integrated photovoltaic/photo-thermal module as set forth above, wherein the heat exchanger (11) is fixed below the thermal collecting plate (6) [Yang, Fig. 2 and Pages 2 and 4].
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/03/2021 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721